COLT, Circuit Judge.
Upon careful consideration of the evidence, I have reached the conclusion that the complainant has failed to establish, by sufficient proofs, the conception by Tesla of the inventions in suit prior to April 22, 1888, the date of the Ferraris publication. _ In complainant’s supplemental brief I find no reasons stated or authorities cited which should lead the court to any different conclusion.
Since the hearing in the case at bar, the Circuit Court of Appeals for the Second Circuit, in a suit, involving the same patents, brought by this complainant against the Catskill Illuminating & Power Company, upon the same evidence which was before us, has held that the proofs were insufficient to establish invention by Tesla prior to April 22, 1888. This decision, which was passed down February 26, 1903, renders unnecessary an extended opinion by this court, since it would be only a repetition of the views so clearly expressed by Judge Townsend in the opinion of the court in the Catskill Case, 121 Fed. 831.
A decree may be entered dismissing the bill, with costs.